WALKER, Judge.
Summary judgment is proper only when there is no genuine issue of material fact and one party is therefore entitled to judgment as a matter of law. Frye v. Arrington, 58 N.C.App. 180, 292 S.E.2d 772 (1982). In the present case since the parties agreed on the facts, the controversy centers upon the construction to be given the reservation in the 1965 deed, whereby the life tenants retained the right to convey “certain lots which may from time to time be designated by them.”
In asserting the reservation gave the life tenant the right to convey certain lots, defendants assign as error the trial court’s failure to draw a distinction between a “reservation” and an “exception.” The trial court referred to the clause at issue as the “reservation/exception” portion of the 1965 deed. Although a distinction *54can be drawn between these terms, the trial court’s use of both terms here does not render the judgment erroneous.
An exception means that some part of the estate is not granted at all or is withdrawn from the effect of the grant, while a reservation is some right which issues or arises out of the property granted. Vance v. Pritchard, 213 N.C. 552, 197 S.E. 182 (1938). A reservation is a clause in a deed whereby the grantor reserves something arising out of the thing being granted which is not in being at the time. The creation of a reservation is by some instrument in which there is a withholding of an interest for the benefit of the grantor. River Birch Associates v. City of Raleigh, 326 N.C. 100, 388 S.E.2d 538 (1990). These terms are often used interchangeably and frequently what purports to be a reservation has the force and effect of an exception. Therefore the modern tendency of the courts is not to focus on these fine distinctions, but to look to the character and effect of the provision itself. Reynolds v. Hedrick Gravel & Sand Co., 263 N.C. 609, 139 S.E.2d 888 (1965).
In the present case, defendants contend the life tenant, Mandy Lancaster, did not except anything but rather she reserved the power to convey such lots as she might from time to time designate, and that what the life tenant reserved was the power to convey certain lots, not the lots themselves. Defendants further contend that even though an exception must be described with particularity, the Supreme Court in Builders Supplies Co. of Goldsboro, North Carolina, Inc. v. Gainey, 282 N.C. 261, 192 S.E.2d 449 (1972), seems to suggest that a deed conveying an ill defined tract out of a larger tract is valid if the grantee, under the terms of the deed, is allowed at a later time to lay off the tract being conveyed. However, the Court there did not decide that issue but said it may give effect to a deed which allowed the grantee to select a tract from a larger described tract at a later time and where the selection conforms to the intent of the parties. Here the reservation to determine the “certain lots” is solely within the discretion of the grantors. Also, in Thompson v. Umberger, 221 N.C. 178, 19 S.E.2d 484 (1942), the Court construed language in a deed which reserved two easements. In holding the reservation to be unenforceable, the Court noted that it was impossible to determine from the language of the deed who would benefit from the easements reserved and because the reservation gave no beginning point and no means by which the location of the proposed easements could *55be ascertained, they were too vague and uncertain to attach an easement to the land conveyed.
An ambiguity in a reservation does not necessarily render the reservation void. If the reservation is merely latently ambiguous, then parol evidence will be admitted to fit the reservation to the land. Thompson v. Umberger, supra. “A description is latently ambiguous if it is insufficient in itself to identify the property but refers to something extrinsic by which identification might possibly be made.” River Birch Associates v. City of Raleigh, supra, at 123, 388 S.E.2d at 551. However, if the description is so vague and indefinite that the court would have to insert new language into the instrument in order to make the instrument effective, then the ambiguity in the deed is patent. Carlton v. Anderson, 276 N.C. 564, 173 S.E.2d 783 (1990). When a reservation in a deed is patently ambiguous, parol evidence is inadmissible and the attempted reservation is void for uncertainty. River Birch Associates v. City of Raleigh, supra; Thompson v. Umberger, supra.
Applying the aforementioned principles to the present case, it appears the reservation in the 1965 deed is patently ambiguous. The law favors creation of a fee simple estate unless it is clearly shown a lesser estate was intended. Vestal v. Vestal, 49 N.C.App. 263, 271 S.E.2d 306 (1980). The “instrument must be construed most favorably to the grantee, and all doubts and ambiguities are resolved in favor of the unrestricted use of the property.” Stegall v. Housing Authority of the City of Charlotte, 278 N.C. 95, 100, 178 S.E.2d 824, 828 (1971). Nowhere in the 1965 deed is there any language to indicate where these lots are located. Neither does there appear any language indicating the beginning point, directions, distances, or size of these lots. In addition, there is no other language in this deed to clarify this ambiguity. Since the description of these lots is vague and uncertain, the reservation is unenforceable. Furthermore, even if this reservation was merely latently ambiguous, it would still fail as there is no extrinsic evidence which explains this ambiguity of “certain lots.”
Therefore, the trial court correctly concluded the conveyances to defendants pursuant to this reservation were ineffective, and summary judgment in favor of the plaintiffs is affirmed.
*56Affirmed.
Chief Judge HEDRICK and Judge ORR concur.